People v Yammie (2015 NY Slip Op 09130)





People v Yammie


2015 NY Slip Op 09130


Decided on December 9, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 9, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
REINALDO E. RIVERA
L. PRISCILLA HALL
SYLVIA O. HINDS-RADIX
BETSY BARROS, JJ.


2013-04977
 (Ind. No. 9940/12)

[*1]The People of the State of New York, respondent,
vChristian Yammie, appellant.


Seymour W. James, Jr., New York, N.Y. (Ellen Dille of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Lori Glachman of counsel; Thomas Rizzuti on the memorandum), for respondent.

DECISION & ORDER
Appeal by the defendant, as limited by his motion, from so much of a sentence of the Supreme Court, Kings County (Foley, J.), imposed April 16, 2013, as, upon imposing sentence upon his plea of guilty, denied him youthful offender treatment.
ORDERED that the sentence is affirmed insofar as appealed from.
The record demonstrates that the defendant knowingly, intelligently, and voluntarily waived his right to appeal (see People v Lopez, 6 NY3d 248, 256-257; cf. People v Bradshaw, 18 NY3d 257, 264; People v Brown, 122 AD3d 133). The defendant's valid waiver of his right to appeal precludes review of his contention that the sentencing court should have sentenced him as a youthful offender (see People v Pacherille, 25 NY3d 1021, 1024; People v Drammeh, 100 AD3d 650; People v Franko, 98 AD3d 525).
ENG, P.J., RIVERA, HALL, HINDS-RADIX and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court